Citation Nr: 1530117	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-12 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II, with nephropathy.  


REPRESENTATION

Appellant represented by:	John Dowd, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  He is the recipient of the Purple Heat medal and the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2014, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system reveals VA outpatient treatment records that have been considered by the RO in the August 2012 supplemental statement of the case (SSOC).  

In January 2015, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The issue of entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II, with nephropathy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, other than PTSD, was not shown during service, and there is no evidence of a nexus relating the diagnosis of anxiety disorder to service.  

2.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety disorder and PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has complied with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in April 2011.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The April 2011 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The duty to assist has also been met.  The RO has secured the Veteran's service treatment records (STRs), VA outpatient treatment records, and private medical records.  The Veteran has also submitted personal statements and representative argument.  He was also afforded a VA examination for his service connection claim.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the Board.  The hearing was in compliance with proper procedure as the presiding acting VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate it.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of these claim, including as mentioned during the hearing.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of the claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

II.  The Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.   

Under 38 C.F.R. § 3.303(b) , claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  Anxiety disorder and PTSD are not explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service.  

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that service connection is warranted for his acquired psychiatric disorder, to include anxiety disorder and PTSD.  Throughout the pendency of his appeal, he has reported three stressors.  First, on the same day has he was wounded, a fellow service buddy stepped on a booby trap, causing an injury to the back of his head.  The buddy later died.  Second, on one occasion, his group came into an area where they could hear voices.  They set up a perimeter around the enemy and illumination rounds were fired off.  The Veteran stated that he was on the machine gun, and when the illumination bombs went off, the enemy started running.  He explained that he "opened upon them."  Finally, the Veteran stated that his group was stationed in the Khe Sanh Valley in Vietnam to patrol the area.  He indicated that they ran into approximately four fire-fights and they were shooting all over the place.  He further added that while he was not seriously injured, others in the group and enemy soldiers received injuries.  See the October 2009 VA examination report.  The Veteran asserts that these events caused his current acquired psychiatric disorders.  

Service treatment record shows that the Veteran sustained a shell fragment wound to the left occiput scalp in March 1970.  There was no loss of consciousness and no visual disturbances.  He was hospitalized overnight and discharged the next morning.  Upon discharge from service, psychiatric evaluation was normal, as reflected on his November 1970 report of medical examination.  

After discharge from service, post service treatment records reflect the Veteran seeking treatment for his claimed PTSD.  In June 2010, the Veteran sought treatment at a private medical facility for PTSD.  It was noted that he was "worried about PTSD."  The private physician indicated that there was no diagnosis and it was specifically noted that the Veteran was told he had no PTSD.  

The Board notes that in the October 2009 rating decision, the RO conceded the reported stressors because of his Purple Heart and Combat Action Ribbon.  Therefore, the crux of this case is whether the Veteran's reported stressors caused an acquired psychiatric disorder, namely anxiety disorder and PTSD.  

At an October 2009 VA examination report, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed him with chronic alcohol abuse in partial remission and anxiety disorder, not otherwise specified (NOS).  No etiological opinion regarding the anxiety disorder was provided by the examiner.  

In February 2015, the Veteran was afforded an initial PTSD disability benefits questionnaire (DBQ).  Upon review of the claims file, the examiner summarized the same three stressors reported above, and concluded that all three met the criteria to support a diagnosis of PTSD.  However, after a thorough review of the claims file and mental status testing, the examiner concluded that while the Veteran had three adequate stressors, the Veteran does not have PTSD that conforms to the DSM-5 criteria or evidence of any type of mental disorder that conforms to the DSM-5 criteria.  The examiner explained that the Veteran's self-reporting was not credible due to "clearly exaggerated/malingered claim of symptoms."  The examiner noted that the Veteran has had relatively little mental health treatment and the few records available are grossly inconsistent with his current claim.  The examiner further added that his MMPI2-RF profile was consistent with individuals who malinger mental health symptoms.  The examiner stated that the Veteran claimed a pattern of frequency and severity of symptoms that is not only inconsistent with his previous reports but also were not credible.  The examiner acknowledged the private mental health treatment the Veteran received in June 2010, but explained that is unclear if the provider offered a diagnostic impression because the records show no evidence that a structured interview was utilized to make any type of diagnosis.  

Based on the foregoing, the Board is unable to attribute the post-service development of the Veteran's anxiety disorder to his military service.  Service treatment records are entirely negative for any pertinent complaints, treatment, or diagnoses, and there is no evidence that the anxiety disorder first documented in 2009, many years after service, was manifested prior to that date.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the competent, credible, and probative evidence of record does not show the Veteran has a clinical diagnosis of PTSD.  As mentioned above, both the October 2009 and February 2015 examiners determined that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The Board acknowledges the Veteran's assertion that a private physician diagnosed him PTSD in June 2010.  The Board also notes such June 2010 diagnosis of PTSD in the January 2015 remand.  However, upon a closer and more thorough review of the 2010 private treatment records, there is no diagnosis of PTSD.  In fact, the Veteran was noted as being worried about potentially having PTSD and after an examination of the Veteran, the physician specifically noted that there was no diagnosis, and the Veteran was told he had no PTSD.  See the June 2010 private treatment note.  

Since the competent, credible, and probative evidence of record does not show a current diagnosis of PTSD, service connection cannot be granted.  The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).  

The Veteran was informed in April 2011 that he must have evidence of a current disability for his claimed disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence other than the private treatment records already identified and obtained.  The Board has considered the Veteran's statements that he has PTSD due to his military service.  This contention is not found to be credible because it is inconsistent with the private treatment records which do not show any complaints of, treatment for, or a current diagnosis of PTSD.  There is no competent, probative or credible evidence of record that documents the presence of PTSD.   

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination of diagnoses and etiology of the claimed anxiety disorder and PTSD, requires specialized training and is therefore not susceptible of lay opinions on etiology.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD, is denied.  



REMAND

In January 2015, the Board directed that an addendum medical opinion be solicited in order to appropriately evaluate the Veteran's service-connected diabetes mellitus, type II, with nephropathy.  The remand requested that the opinion be obtained from the July 2012 examiner or from an endocrinologist.  A February 2015 addendum medical opinion was obtained, but not from the July 2012 examiner or an endocrinologist.  As the remand directives have not been adequately completed and the matter is remanded once again.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

Forward the claims file to the July 2012 examiner, or another appropriate examiner if that examiner is unavailable, for an addendum opinion regarding the Veteran's service-connected diabetes mellitus, type II, with nephropathy.  If the July 2012 examiner is unavailable, please ensure the examiner has knowledge of the management of diabetes mellitus, i.e., an endocrinologist.  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.  The examiner should answer the following question:

* Does the Veteran require avoidance of strenuous occupational and recreational activities to prevent hypoglycemic episodes?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


